        Case 2:20-cv-00648-SU      Document 33      Filed 04/15/21   Page 1 of 3




JEAN E. WILLIAMS
Acting Assistant Attorney General
U.S. Department of Justice
Environment and Natural Resources Division

KRYSTAL-ROSE PEREZ (TX Bar No. 24105931)
Trial Attorney
Natural Resources Section
150 M Street NE
Washington, DC 20002
Phone: (202) 305-0486
Fax: (202) 305-0506
krystal-rose.perez@usdoj.gov

SHAUN M. PETTIGREW (CA Bar No. 254564)
Trial Attorney
Natural Resources Section
c/o NOAA, Damage Assessment
7600 Sand Point Way, NE
Seattle, WA 98115
Tel: (206) 526-6881
shaun.pettigrew@usdoj.gov
Attorneys for Defendants

                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON
                              PENDLETON DIVISION

CENTRAL OREGON LANDWATCH, an                    )
Oregon non-profit corporation; and OREGON       )
WILD, an Oregon non-profit corporation          )     Case No. 2:20-cv-00648-SU
                                                )
        Plaintiffs,                             )
                                                )
v.                                              )     JOINT STATUS REPORT
                                                )
JOHANNA KOVARIK, in her official capacity )
as Paulina District Ranger; A. SHANE            )
JEFFRIES, in his official capacity as Ochoco    )
National Forest Supervisor; and the UNITED      )
STATES FOREST SERVICE, a federal agency )
of the United States Department of Agriculture, )
                                                )
        Defendants.                             )
                                                )
__________________________________________)



JOINT STATUS REPORT - 1
         Case 2:20-cv-00648-SU          Document 33         Filed 04/15/21    Page 2 of 3




       On February 19, 2021, the parties jointly requested that the Court strike the hearing

scheduled for March 1, 2021, from the calendar in light of a proposed settlement of this matter,

ECF No. 28, and the Court so ordered, ECF No. 29. The parties noted that the proposed

settlement required the review and approval of the relevant authorizing officials within the U.S.

Department of Justice and the U.S. Department of Agriculture and requested that they file a joint

status report on March 15, 2021. Id. That status report indicated that the parties had made

progress on a final settlement agreement, but that the review and approval process remained

ongoing. ECF No. 31. As a result, the parties requested that they file another joint status report

on or before April 15, 2021, which the Court ordered. ECF No. 32. Since that time, progress

has been made on the review and approval process, but it remains ongoing. As a result, the

parties respectfully request that they file another joint status report on May 17, 2021, if they have

not filed a settlement agreement by that date.



       Respectfully submitted this 15th day of April, 2021,



                                                 /s/ Oliver J. H. Stiefel
                                                 Oliver J. H. Stiefel, OSB # 135436
                                                 (503) 227-2212  oliver@crag.org
                                                 Meriel L. Darzen, OSB # 113645
                                                 (503) 525-2725  meriel@crag.org
                                                 CRAG LAW CENTER
                                                 3141 E. Burnside St.
                                                 Portland, Oregon 97214
                                                 Fax: (503) 296-5454
                                                 Attorneys for all Plaintiffs

                                                 Rory J. Isbell, OSB # 173780
                                                 (541) 647-2930  rory@colw.org
                                                 CENTRAL OREGON LANDWATCH
                                                 2843 NW Lolo Dr., Ste. 200
                                                 Bend, Oregon 97703


JOINT STATUS REPORT - 2
       Case 2:20-cv-00648-SU   Document 33    Filed 04/15/21   Page 3 of 3




                                   Attorney for Central Oregon LandWatch


                                   JEAN E. WILLIAMS
                                   Acting Assistant Attorney General
                                   U.S. Department of Justice
                                   Environment & Natural Resources Division


                                   /s/ Shaun M. Pettigrew
                                   SHAUN M. PETTIGREW (CA Bar No. 254564)
                                   Trial Attorney
                                   Natural Resources Section
                                   c/o NOAA, Damage Assessment
                                   7600 Sand Point Way, NE
                                   Seattle, WA 98115
                                   Tel: (206) 526-6881
                                   shaun.pettigrew@usdoj.gov

                                   KRYSTAL-ROSE PEREZ (TX Bar No. 24105931)
                                   Trial Attorney
                                   Natural Resources Section
                                   PO Box 7611
                                   Washington, DC 20044-7611
                                   Tel: (202) 305-0238
                                   Fax: (202) 305-0506
                                   krystal-rose.perez@usdoj.gov

                                   Attorneys for Defendants




JOINT STATUS REPORT - 3
